DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following art anticipate the generic disclosure of such aspect as “responsive to event, apply adjustment to signal processing audio input to microphone or pattern microphone” as in kapinos (US 10,834,498) or MCgowan (US 10,741,193) or Dusan (US 11, 102,568).

Allowable Subject Matter
Claim(s) 1, 3, 5-7, 14-16, 18-19 are allowed. 

	The independent claim(s) 1 which include allowable subject matter as mentioned in the last office action and in addition, the independent claim(s) 14, the overall claim langue regarding the particular sensor Bluetooth associated with mobile device has been considered and do overcome the prior art and thus the independent claims and related dependent are allowed. 

Response to Arguments

However, the chief argument regarding the limitation in claim(s) 8 related to “responsive to determining that the event has occurred, determine one or more acoustic characteristics of the room based on both the audio data and the sensor data; and modify an operational characteristic of the audio device based on the one or more acoustic characteristics of the room” has been further considered.

One shall be informed that the examiner in light of specification can’t give claim broadest interpretation and thus “the audio/image of a speaker in the room” is part of such overall “acoustic characteristic” of the room which is then enable such modification of characteristic of audio device accordingly. 


However, as noted in the dependent claim(s), 10-11 such specificity regarding “wall/surface” of room characteristic has been considered in light of Po et al. (US 11,109,173 B2).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-9 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Duzinkiewicz et al. (US 2017/0188140 A1).

8. An audio system comprising: an audio device comprising a microphone, wherein the audio device is positionable in a room (fig.1 (100/118); fig.2 (204); fig.5 (504); par [32]); a non-acoustic sensor coupled to the audio device and configured to provide sensor data (fig.2A (206); par [32]); and a processor communicatively coupled to the audio device and the non-acoustic sensor, the processor configured to: receive audio data from the microphone; receive the sensor data from the non-acoustic sensor; determine, based on one or both of the audio data and the sensor data, that an event has occurred (par [23]); responsive to determining that the event has occurred, determine one or more acoustic characteristics of the room based on both the audio data and the sensor data; and modify an operational characteristic of the audio device based on the one or more acoustic characteristics of the room (fig.2B (206); fig.5 (506); par [23; 30, 32]).  
.  

9. The audio system of claim 8, wherein the non-acoustic sensor comprises a camera, wherein the event comprises the detection of a changed configuration of the room based on the sensor data from the camera, the changed configuration of the room comprising one or both of a changed dimension of the room or a changed position of an object in the room, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the camera; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (fig.2/5; par [23, 30, 32, 45, 47]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Huang et al. (US 8,363,848 B2).


Claim 12, the audio system of claim 8, wherein the non-acoustic sensor comprises an environmental sensor herein (fig.2A (206); par [32]);, wherein the event comprises the detection of a change in an environmental condition of the room based on the sensor data from the environmental sensor (par [32]), and wherein the processor is further configured to: determine updated acoustic characteristics of the room based the sensor data from the environmental sensor; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (fig.2B (206); fig.5 (506); par [23; 30, 32]).

	But it shall be noted the art never specify of such processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the environmental sensor.  but it shall be noted Huang et al. disclose of processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the environmental sensor as herein (abstract; fig.1 (18); col.4 line 5-50).  Thus, one of the ordinary skills in the art could have modified the art by adding such processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the environmental sensor so as to determine the three-dimensional location of the acoustic source. 


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and Po et al. (US 11,109,173 B2).

Claim 10, the audio system of claim 8, wherein the non-acoustic sensor comprises a camera (fig.2A (206); par [32]), but the art never specify as wherein the event comprises the determination of a material of a wall of the room or a material of an object in the room based on the sensor data from the camera, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and determined material; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room.  

	But the art as in Po et al. disclose of such aspect as the event comprises the determination of a material of a wall of the room or a material of an object in the room based on the sensor data from the camera, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and determined material; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (col.5 line 40-67; fig.2 (201/219); col.8 line 40-67). Thus, one of the ordinary skills in the art could have modified the art by adding the noted event comprises the determination of a material of a wall of the room or a material of an object in the room based on the sensor data from the camera, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and determined material; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room so as to dynamically configure the output based on parameters of the environment. 

Claim 11, the audio system of claim 8, but the prior art never specify of such aspect wherein the non-acoustic sensor comprises a particular  sensor, wherein the event comprises the detection of a changed configuration of the room based on the sensor data from the particular sensor, the changed configuration of the room comprising one or both of a changed dimension of the room or a changed position of an object in the room, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the particular sensor sensor; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room. 

	But the art as in Po et al. disclose of such aspect as the non-acoustic sensor comprises a particular  sensor, wherein the event comprises the detection of a changed configuration of the room based on the sensor data from the particular sensor, the changed configuration of the room comprising one or both of a changed dimension of the room or a changed position of an object in the room, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the particular sensor sensor; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (col.5 line 40-67; fig.2 (201/219); col.8 line 40-67). Thus, one of the ordinary skills in the art could have modified the art by adding the noted event comprises the the non-acoustic sensor comprises a particular  sensor, wherein the event comprises the detection of a changed configuration of the room based on the sensor data from the particular sensor, the changed configuration of the room comprising one or both of a changed dimension of the room or a changed position of an object in the room, and wherein the processor is further configured to: determine updated acoustic characteristics of the room based on both the audio data from the microphone and the sensor data from the particular sensor; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room so as to dynamically configure the output based on parameters of the environment. 

	Although, various sensors are mentioned, but the art never specify of such radar sensor, but the examiner takes official notice having such a radar sensor is notoriously known in the art . thus, one of the ordinary skills in the art could have reconfigure the sensors as mentioned by adding the noted radar sensor for determining position of object in the room based on radar microwave signals. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duzinkiewicz et al. (US 2017/0188140 A1) and McCowan et al. (US 10,741,193 B1).


Claim 13. The audio system of claim 8, but the prior art never specify as further comprising a plurality of audio devices, wherein the non-acoustic sensor comprises a sensor, wherein the event comprises a detection of a change to one or more of the plurality of audio devices, and wherein the processor is further configured to: determine, for one or more of the plurality of audio devices, respective positions relative to the  sensor based on the sensor data from the  sensor; determine a subset of the plurality of audio devices based on the determined positions of the one or more audio devices; determine updated acoustic characteristics of the room based on audio data from the subset of the plurality of audio devices; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room.  

	But it shall be noted the prior art as in Mccowan disclose of the similar concept of a plurality of audio devices, wherein the non-acoustic sensor comprises a sensor, wherein the event comprises a detection of a change to one or more of the plurality of audio devices, and wherein the processor is further configured to: determine, for one or more of the plurality of audio devices, respective positions relative to the  sensor based on the sensor data from the  sensor; determine a subset of the plurality of audio devices based on the determined positions of the one or more audio devices; determine updated acoustic characteristics of the room based on audio data from the subset of the plurality of audio devices; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room (fig.2 (220); col.8 line 45-67; col.9 line 1-30/master to implement dynamic updated acoustic characteristic  based on determined position of devices relative to user). Thus, one of the ordinary skills in the art could have modified the art by adding the noted configured to: determine, for one or more of the plurality of audio devices, respective positions relative to the  sensor based on the sensor data from the  sensor; determine a subset of the plurality of audio devices based on the determined positions of the one or more audio devices; determine updated acoustic characteristics of the room based on audio data from the subset of the plurality of audio devices; and modify an operation characteristic of the audio device based on the updated acoustic characteristics of the room so as to easily configure the beam controlled by the master controller. 

	Although, the art never specify of ultra-wide beam sensor being used, the examiner take official notice that using such ultra-wide beam sensor is notoriously known in the art. Thus, one of the ordinary skills in the art could have reconfigure the sensors for locations by adding such ultra-wide beam sensor for detecting position based on ultrasonic beam signals. 


Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, chin, Vivian can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654